Case 9:19-cr-80172-RAR Document 39 Entered on FLSD Docket 01/31/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CR-80172-RUIZ

                                Magistrate Judge Bruce E. Reinhart

  UNITED STATES OF AMERICA,

  vs.

  ALEXANDRE MIGUEL GONCALVES ESTEVES,

         Defendant.

  ______________________________________________/


                      MOTION TO CANCEL RESTITUTION HEARING

         After consultation with the victim, the United States hereby notifies the Court that the

  victim no longer wishes to pursue restitution against the defendant, Alexandre Miguel Goncalves

  Esteves. Accordingly, the United States respectfully moves for this Court to cancel the pending

  restitution hearing that is presently scheduled for April 20, 2020, because the matter is now moot.

                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                                 By: s/Anthony W. Lacosta
                                                     Anthony W. Lacosta
                                                     Assistant United States Attorney
                                                     Court No. A5500698
                                                     500 S. Australian Avenue
                                                     West Palm Beach, FL 33401
                                                     Ph: (561) 209-1015
                                                     Email: Anthony.Lacosta@usdoj.gov




                                                  1
Case 9:19-cr-80172-RAR Document 39 Entered on FLSD Docket 01/31/2020 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 31, 2020, a copy of this pleading was filed

  electronically with the Court.

                                                 s/Anthony W. Lacosta
                                                 Anthony W. Lacosta
                                                 Assistant United States Attorney




                                             2
